 

 

 

 

 

 

Exhibit 10.2

 

NATIONAL BEEF PACKING COMPANY, LLC

 

UNIT REDEMPTION AGREEMENT

 

(Timothy Klein and Affiliates)

 

 

            This Unit Redemption Agreement (this “Agreement”) is made and
entered into as of April 13, 2009 (the “Effective Date”), by and between
NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company (the
“Company”), and each of the unit holders identified on Exhibit A hereto (each a
“Member” and, collectively, the “Members”).

 

            WHEREAS, the Members and the Company have entered into the Liquidity
Option Appraisal, Sale Process Stay Agreement dated February 2, 2009 as amended
by the First Amendment dated as of March 17, 2009 and the Second Amendment dated
as of March 31, 2009 (collectively as amended the “Stay”), pursuant to which the
parties have agreed to temporarily stay the Appraisal and Unit Sale Process (as
defined in the Stay) so that the parties could negotiate, execute and close on
this Agreement.

 

            WHEREAS, the Company has agreed to redeem from the Members, and the
Members each agree to sell to the Company, 25% of their aggregate Units in the
Company, which Units are of the class and in the quantity as set forth opposite
each Member’s name on Exhibit A (the “Units”), on the terms and conditions set
forth in this Agreement (the “Redemption”).

 

            WHEREAS, the Company has agreed to concurrently redeem all of the
Units held by John R. Miller, French Basin Land & Cattle Co., LLC, and S-B
Enterprises V, LLC (the “Miller, Smith Units”).

 

            NOW, THEREFORE, the parties, intending to be legally bound hereby,
agree as follows:

 

            1.         Redemption of Units.  The Company hereby agrees to redeem
and accept from each Member, and each Member hereby agrees to sell, assign and
transfer to the Company, all right, title and interest in and to the Units and
the Stay shall be extended and continued until the Closing Date as defined
below, subject to the Company obtaining adequate financing to pay the Members
for the Units and to pay for the Miller, Smith Units, and further subject to the
adoption of the amendment of the limited liability company agreement of the
Company as provided in Exhibit C and Appraisal Process Agreement as provided in
Exhibit D.  After the Redemption of the Miller, Smith Units and the Units under
this Agreement, the Members agree that the Unit ownership shall be as provided
on the amended Exhibit 3.1 attached as Exhibit E, and upon Redemption, the
rights of the Members for the appraisal and sale of the initial twenty-five
percent of their units under Section 12.5.1 to Section 12.5.9 of the Company
limited liability company agreement shall be satisfied and extinguished through
the Redemption.

 

            2.         Redemption Price.  As full consideration for the
Redemption of the Units, the Company shall pay to each Member the amount set
forth opposite the Member’s name on Exhibit B hereof (the “Redemption Price”),
in accordance the schedule set forth on Exhibit B.

 

            3.         Closing.  The closing of the Redemption will take place
on or before April 30, 2009 (the “Closing Date”); provided, however, if the
closing does not take place by the Closing Date, then the parties agree that
this Agreement and the Stay shall terminate and the Members shall be entitled to
resume the Appraisal and Unit Sale Process.

 

 

 

1

--------------------------------------------------------------------------------

 


 

 

 

 

            4.         Representations and Warranties of the Members.  Each
Member hereby represents and warrants to the Company as of the Effective Date
and the Closing Date that:

(a)  The Member’s Units are owned both of record and beneficially by the Member,
free and clear of any lien, claim, security interest or encumbrance whatsoever.

 

(b)  The Member has the full power and legal right and authority to execute,
deliver and perform this Agreement.

 

(c)  This Agreement constitutes a valid and legally binding obligation of the
Member, enforceable in accordance with its terms.

 

(d)  The Redemption will vest in the Company good, marketable, legal and
equitable title in and to the Units.

 

(e)  After the Redemption the Member will have the continuing right to receive
the allocation of profits and losses and corresponding distributions related to
the redeemed Units calculated through the fiscal quarter and prorated on a daily
basis through the Closing Date, which shall include distributions for tax
purposes.

 

            These representations and warranties of each Member will survive the
Redemption.

 

5.         Waiver and Release. Upon payment in full of the Member’s Redemption
Price to the Member as provided in Exhibit B, the Member hereby waives and
forever releases any and all rights the Member may have under the Company’s
Limited Liability Agreement (“LLC Agreement”) to obtain an appraisal or other
valuation of the Units (the Units are those subject to Redemption under Exhibit
A), including the appraisal and sale rights pursuant to Sections 12.5.1 through
12.5.9 of the LLC Agreement.

 

            6.         Severability.  To the extent that any provision of this
Agreement is determined to be invalid or unenforceable, the invalid or
unenforceable portion of the provision will be deleted from this Agreement, and
the validity and enforceability of the remainder of the provision and of this
Agreement will be unaffected.

 

            7.         Headings and Captions.  The headings and captions in the
sections, paragraphs and clauses of this Agreement are inserted for convenience
of reference only and do not constitute a part of this Agreement.

 

8.         Benefit and Burden, No Assignment.  This Agreement shall inure to the
benefit of, and shall be binding upon, the parties and their successors’
interest and shall not be assigned to any other person or entity.

 

            9.         Miscellaneous.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties.  This Agreement sets forth all agreements and
representations of the parties with respect to the subject matter of this
Agreement, and any and all prior agreements with respect to such subject matter
are hereby revoked in favor of this Agreement.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to choice of law provisions.

 

10.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
will constitute one and the same document.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 


 

 

 

 *   *   *   *   *

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

            IN WITNESS WHEREOF, the parties have executed this Unit Redemption
Agreement as of the date first above written.

 

NATIONAL BEEF PACKING COMPANY, LLC

 

By:   /s/ Steven D. Hunt                                          

Print Name:     Steven D. Hunt                               

Title:    Chairman                                                    

 

THE MEMBERS:

 

 

  /s/ Timothy M. Klein                                             

Timothy M. Klein

 

 

TKK INVESTMENTS, LLC

 

By:    /s/ Timothy M. Klein                                      

Print Name:    Timothy M. Klein                             

Title:                                                                      

 

 

TMKCo, LLC

 

By:    /s/ Timothy M. Klein                                      

Print Name:    /s/ Timothy M. Klein                         

Title:                                                                      

 

 

 

--------------------------------------------------------------------------------

 

 

Agreed To By:

 

U.S. Premium Beef, LLC

 

By:   /s/ Steven D. Hunt                                   

Print Name:   Steven D. Hunt                           

Title:   CEO                                                     

 

 

NBPCO HOLDINGS, LLC

 

By:    /s/ Eldon Roth                                         

Print Name:    Eldon Roth                                 

Title:    President                                              

 

 

 

 

S-B Enterprises V, LLC

 

By:    /s/ Scott H. Smith                                        

Print Name:    Scott H. Smith                                

Title:    Manager                                                   

 

 

French Basin Land & Cattle Co., LLC

 

  /s/ John R. Miller                                                

By   John R. Miller                                               

Its                                                                        

 

 

  /s/ John R. Miller                                                

John R. Miller

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Exhibit A

 

Members; Units Subject to Redemption and Reallocation

 

 

Member

Units Subject to Redemption

Timothy M. Klein

25% of Class A and Class B Units held by Members collectively with consolidation
and reallocation of Class B-2 and Class C Units into Class B-1 Units for
purposes of the Redemption and with the retained ownership interests as provided
in the Fourth Amended Exhibit 3.1 to the LLC Agreement.  (Exhibit E)

      

TKK Investments, LLC

TMKCo, LLC

 

 

 

 

A-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exhibit B

 

Redemption Price

 

 

Member

Redemption Price

Timothy M. Klein

$0

TKK Investments, LLC

$8,378,395.88

TMKCo, LLC

$3,029,249.85

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exhibit C

 

Redemption of Units

 

 

Section 6.6 of the National Beef Packing Company, LLC Limited Liability Company
Agreement shall be amended by adding a new paragraph immediately ahead of the
last non-lettered paragraph of Section 6.6, which shall read:

 

Notwithstanding the grant of authority to the Board of Managers pursuant to
Section 7.14 and notwithstanding other provisions of this Agreement, any
modifications or alterations in the rights, preferences or privileges of any
Class of Units held by TKK Investments, LLC or TMKCo, LLC are subject to the
consent of Klein as the principal of TKK Investments, LLC and TMKCo, LLC, unless
the Company treats all Members, including TKK Investments, LLC and TMKCo,
ratably based on their holdings of the Class of Units.

 

 

 

 

 

 

 

 

 

 

C-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exhibit D

 

Appraisal Process Agreement

 

 

Agreement for Appraisal Process under Section 12.5.

 

            In the event that TKK Investments, LLC or TMKCo, LLC (each an
“Appraisal Party” and collectively as “Appraisal Parties”) give an Appraisal
Election Notice under Section 12.5.1 of the National Beef Packing Company, LLC
Limited Liability Company Agreement (“LLC Agreement”) then each of the Appraisal
Parties agree that the Appraisal Value under Section 12.5.3 of the LLC Agreement
is the EBITDA of the Company multiplied by six, minus the outstanding debt of
the Company, with the EBITDA determined as the four quarter average of the
trailing eight fiscal quarters determined from the most recent financial
statements filed as the Company’s Annual Report on Form 10-K, Quarterly Report
on Form 10-Q, or auditor reviewed quarterly financial statements of the Company
(in the preceding order of priority) prior to the date of the Appraisal Election
Notice. 

 

Agreement For Klein Entity Liquidation Value Prior To Appraisal Process

 

            In the event that TKK Investments, LLC or TMKCo, LLC (the “Klein
Entities”), are required to sell or liquidate some or all of the Units held by
the Klein Entities prior to August 6, 2011 (the next Klein Entities appraisal
process start date), the Company agrees that the price for the Units held by the
Klein Entities that are required to be sold or redeemed will not be less than
the Appraisal Value agreed to in the above paragraph for appraisal under Section
12.5, and the Company will add to the price to be paid to the Klein Entities so
that the sale or redemption price is not less than the Appraisal Value.

 

 

 

 

 

 

D-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

Exhibit E

 

Fourth Amended Exhibit 3.1 to LLC Agreement

 

Exhibit 3.1

 

 

Member

Class A Units

Contribution

Total Class A %

Class B-1 Units

Contribution

Total Class B-1 %

USPB

  94,680,681

$94,680,681.00

46.4143%

  10,664,475.0

$10,664,475.00

68.5997%

 

  55,841,342 (1)

$55,841,342.00

27.3745%

 

 

 

NBPCo

  31,553,956

$31,553,956.00

15.4684%

    3,810,044.0

$ 3,810,044.00

24.5083%

 

  19,642,729 (1)

$19,642,729.00

9.6293%

 

 

 

TKK

 

 

 

      842,857.5 (2)

$842,857.50

5.4217%

TMK

    2,271,428

$ 2,271,428.00

1.1135%

      228,571.5 (2)

$228,571.50

1.4703%

Total

203,990,136

$203,990,136.00

100%

15,545,948.0

$15,545,948.00

100%

 

 

(1)  The 55,841,342 new Class A Units held by USPB and 19,642,729 new Class A
Units held by NBPCo (referred to as “Class A1 Units”) have additional Class A
rights and preferences consisting of: (a) the Members agree that the Priority
Return under the Company limited liability company agreement under Section
5.7.2(b) shall be seven percent (7%) per annum for Class A1 Units rather than
five percent (5%) per annum; and (b) for purposes of determining Class B-1
ownership for liquidation or the redemption of Units, the Class A1 Units shall
be deemed converted to Class B-1 Units at a ratio of one (1) Class B-1 Unit for
29.8214 Class A1 Units and then shall remain Class A1 Units after the
determination.  Subject to lending covenants, the Board of Managers may redeem
capital, including Class A1 Units after making tax distributions.  Without any
redemption of Class A1 Units, the determination of Class B-1 ownership and
rights for purposes of a redemption or liquidation event would be as follows:

 

Members

New Class B-1 Units

Total Class B-1 Units

Total Class B-1 %

TKK

 

842,857.5

4.6626%

TMK

 

228,571.5

1.2644%

Total Klein

 

1,071,429.0

5.9270%

 

 

 

 

USPB

1,872,526.0612

12,537,001.0612

69.3527%

NBPCo

  658,679.0518

4,468,723.0518

24.7203%

 

(2)  For purposes of redemption or liquidation of the 842,857.5 Class B-1 Units
held by TKK Investments, LLC and the 228,571.5 Class B-1 Units held by TMKCo,
LLC, as part of the consideration paid to TKK Investments, LLC or TMKCo, LLC
there shall be paid by the Company a premium (“Non-Dilution Premium”).  The
Non-Dilution Premium shall be determined by agreement of the Company and TMKCo,
LLC and TKK Investments, LLC, which shall provide with the current Class B-1
Unit ownership, the Non-Dilution Premium will not exceed $4,323,902 and would be
up to $4.03564 per Class B-1 Unit that TMKCo, LLC and TKK Investments, LLC hold
after the initial twenty-five percent (25%) redemption on April 13, 2009.

 

 

E-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

This Schedule 3.1 is hereby agreed to as the statement of the Members ownership
interests in the Company which shall amend the Company Limited Liability Company
Agreement (“LLC Agreement”) to the extent rights, restrictions and preferences
of the ownership interests are provided in this Schedule 3.1.  In cases where
the provisions of this Schedule 3.1 conflict with the LLC Agreement, the
provisions of this Schedule 3.1 shall control.

 

This Schedule 3.1 may be executed in counterparts with the effect of the
counterparts being considered as one executed document.

 

 

National Beef Packing Company, LLC

 

  /s/ Steven D. Hunt                                         

By Steven D. Hunt,

Its Chair

 

 

Timothy M. Klein

 

  /s/ Timothy M. Klein                                      

Timothy M. Klein

 

 

TKK Investments, LLC

 

  /s/ Timothy M. Klein                                      

By                                                                  

    Its                                                               

 

 

TMKCo, LLC

 

  /s/ Timothy M. Klein                                       

By                                                                   

     Its                                                              

 

U.S. Premium Beef, LLC

 

  /s/ Steven D. Hunt                                         

By Steven D. Hunt

Its CEO

 

 

NBPCO HOLDINGS, LLC

 

  /s/ Eldon Roth                                                

By   Eldon Roth                                               

     Its   President                                             

 

 

 

 

E-2